INTERVIEW SUMMARY CONTINUATION SHEET
Mr. Spence requested the interview to discuss the outstanding Final Office action, particular those issues outlined in his interview agenda, a copy of which is attached hereto.
The parties discussed at length the nature of the controller and the analyzer shown in FIG. 1 of the underlying patent, U.S. Patent No. 7,365,863 and how they were incorporated into the claims.  Mr. Spence and the Examiners discussed various claim language and support to overcome the outstanding rejections.
While no specific agreement as to all claims was reached, Examiners stated they would consider further amendments and evidence in a response since art based issues have already been overcome.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH WHITTINGTON whose telephone number is (571) 272-2264. The examiner can normally be reached 8:30am - 5:00pm, Monday - Friday.
/KENNETH WHITTINGTON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        




Conferees:

/MY TRANG TON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992